AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                  FILED
                                                                                                                   JUN - 5 2Ci3
                                    UNITED STATES DISTRICT COURT
                                                                                                             CLERK US DISTR CT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                               ~~UTHERN DISTRICT ~,CALIFORNIA
                                                                                                                                Ill   DEPUTY
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE                                ••
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               v.
          HEATH SEAN SILVERCLOUD (1)                                    Case Number:        18CR0809 MMA

                                                                     Lewis Muller
                                                                     Defendant's Attorney
REGISTRATION NO.               66638298
o-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        1

D was found guilty in violation ofallegation(s) No.       ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              I                   Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act).
                                  Failure to be truthful and/or follow instructions




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT nJDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                HEATH SEAN SILVERCLOUD (I)                                               Judgment - Page 2 of2
CASE NUMBER:              18CR0809 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       l 8CR0809 MMA
